Hoar, J.
The declaration in this case is drawn with no legal precision or accuracy, and we cannot be certain that we understand exactly what is intended to be alleged. But with the aid of the explanatory statement in the bill of exceptions, we think the third specification makes a claim of this kind: that the plaintiff, being the charterer, or otherwise in possession and charge of a vessel which he did not own, was subjected to expense in getting the vessel off from and over a gas pipe of the defendants, which was an unlawful obstruction to the navigation of Mystic River, and upon which the vessel had caught in passing along the river. If the plaintiff were in the exercise of due care, we think this gives him a good cause of action; not for any delay in his business, or other consequential damage, but to recover the actual expense of getting the vessel free from the obstruction. It is an injury differing not only in degree, but in kind, from that to which the general public, having occasion to use the highway of the river, are subjected. It is like the case of a pit dug in a highway on land, or a log of wood thrown into it; one whose carriage falls into the pit, or runs against the log, may have an action; and the expense of getting the carriage *150out of the pit is as much within his just claim for damages as the cost of mending the carriage would be, if broken by the fall.
J. Q. A. Griffin, for the plaintiff.
H. W. Muzzey, for the defendants,
cited Brightman v. Fairnaven, 7 Gray, 271, and cases there cited; Harvard College v Stearns, 15 Gray, .*

Exceptions sustained.